Filed 9/21/15 P. v. Tavanlar CA2/6

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B257130
                                                                          (Super. Ct. No. 2013001034)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

ELIGIO BATTAD TAVANLAR,

     Defendant and Appellant.



                   Eligio Battad Tavanlar appeals from a judgment entered after he pled
guilty to one count of conspiracy (Pen. Code, § 182, subd. (a)(1); three burglaries (id.
§§ 459/460), eight identity thefts (id. § 530.5, subd. (a)); two driver's license forgeries
(id. § 470a); and three other forgeries (id. § 470, subd. (d)). The trial court denied his
motion to withdraw his guilty plea and sentenced him to a stipulated term of nine years.
                   In 2012, appellant and his sister and codefendant Melendre Tavanlar
acquired identification documents from multiple victims, manufactured false
identification documents and checks, and cashed or attempted to cash the false checks.
                   We appointed counsel to represent appellant in this appeal. After reviewing
the record, counsel filed an opening brief raising no issues and requesting this court to
independently examine the record pursuant to People v. Wende (1979) 25 Cal.3d 436.
We advised appellant that he had 30 days in which to submit a written brief or letter
stating any contentions or arguments he wished us to consider, but have received no
reply.
              We have examined the entire record. We are satisfied that appellant's
appellate counsel has fully complied with his responsibilities and that no arguable issues
exist. (People v. Wende, supra, 25 Cal.3d at p. 441; People v. Kelly (2006) 40 Cal.4th
106, 126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          PERREN, J.


We concur:



              GILBERT, P. J.



              YEGAN, J.




                                             2
                                Mark S. Borrell, Judge
                          Superior Court County of Ventura
                         ______________________________



             California Appellate Project, Jonathan B. Steiner, and Richard B. Lennon,
under appointment by the Court of Appeal, for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.